81477: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32900: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81477


Short Caption:SHARKEY VS. STAPLETON (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D551240Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Stiglich for Justice CadishPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames Theodore SharkeyDayvid J. Figler
							(McLetchie Law)
						


RespondentAndrea StapletonEdward R. Miley
							(Former)
						
							(Miley Law Firm)
						Hannah E. Winston
							(Robison, Sharp, Sullivan & Brust)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/13/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/20/2020Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


07/20/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-26449




07/20/2020Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)20-26462




07/22/2020Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet. (SC)


08/06/2020Order/ProceduralFiled Order Regarding Pro Bono Counsel and Directing Transmission of Record on Appeal.  The clerk of this court shall transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Appellant's Notice of Appearance or LACSN's Notice due:  60 days.  Record on Appeal due:  30 days.  The deadlines to file documents in this appeal are suspended pending further order of this court.  (SC)20-28964




08/13/2020Record on Appeal DocumentsFiled Record on Appeal - D551240 - VOL 1 - PART 1. (SC)20-29970




08/13/2020Record on Appeal DocumentsFiled Record on Appeal - D551240 - VOL 2 - PART 1. (SC)20-29979




08/13/2020Record on Appeal DocumentsFiled Record on Appeal - D551240 - VOL 3 - PART 1. (SC)20-29981




08/21/2020Record on Appeal DocumentsFiled Record on Appeal pages 9-14, 19-21, 22-23, 102-109, 120-127, 138-140, 158-160, 251-266, 267, 268-269, and 315-322. (SEALED). (SC).


08/24/2020Notice/IncomingFiled Respondent's Rule 46 Notice of Withdrawal as Counsel of Record. (SC)20-31171




08/27/2020Order/ProceduralFiled Order Granting Motion to Withdraw and Regarding Pro Bono Counsel.  The clerk shall remove Edward R. Miley as counsel of record for respondent.  The clerk of this court shall transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Notice of Appearance for Respondent or LACSN's Notice due:  60 days.  (SC)20-31660




10/05/2020Notice/IncomingFiled Notice of Appearance. Dayvid Figler for appellant. (SC)20-36550




10/05/2020Notice/IncomingFiled Statement of Legal Aid Representation for Appellant (Pursuant to NRS 12.015). (SC)20-36553




10/26/2020MotionFiled Pro Bono Project of Legal Aid Center of Southern Nevada's Notice of Determination of Eligibility for Pro Bono Representation and Request for Extension of Time. (SC)20-39192




11/03/2020Order/ProceduralFiled Order Regarding Counsel, Granting Motion, and Reinstating Briefing.  The clerk shall add attorney Dayvid Figler as counsel of record for appellant.  The Legal Aid Center of Southern Nevada shall have until November 30, 2020, to locate volunteer counsel to represent respondent in this appeal.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief due:  90 days.  (SC)20-39956




11/24/2020Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (Hannah E. Winston as counsel for respondent). (SC)20-42809




11/25/2020Order/ProceduralFiled Order.  The clerk shall add attorney Hannah Winston of Robison, Sharp, Sullivan & Brust as counsel of record for respondent. Appellant shall have 7 days from the date of this order to file and serve either a transcript request form or a certification that no transcripts will be requested.   (SC)20-42955




12/08/2020Order/ProceduralFiled Notice of Voluntary Disclosure.  You are hereby notified that the law firm of Robison, Sharp, Sullivan & Brust previously represented me in an unrelated matter for which I (Justice James Hardesty) do not believe disqualification is required.  The undersigned makes this disclosure, however, so that any party who believes disqualification is appropriate may file a motion to disqualify pursuant to NRAP 35.  Any motion to disqualify must be made in writing within seven (7) days of the filing date of this voluntary disclosure.  (SC)20-44505




01/21/2021MotionFiled Appellant's Motion for Extension of Time to File Request for Transcripts (First Request). (SC)21-01744




01/26/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until February 1, 2021, to serve and file, in this court, a file-stamped copy of the transcript request form filed in the district court.  (SC)21-02397




02/01/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/05/20 and 06/30/20.  To Court Reporter: Video Court Transcript Services. (SC)21-02995




02/02/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (First Request). (SC)21-03113




02/03/2021Order/ProceduralFiled Order Granting Motion.  Appellants shall have until March 18, 2021, to file and serve the opening brief and appendix.  (SC)21-03295




03/16/2021TranscriptFiled Notice from Court Reporter. Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: 02/05/20; 06/30/20. (SC)21-07634




03/18/2021AppendixFiled Appendix to Opening Brief.  (SC)21-07905




03/18/2021BriefFiled Appellant's Opening Brief.  (SC)21-07915




03/21/2021Notice/IncomingFiled Errata to Appellant's Opening Brief. (SC)21-08078




03/23/2021TranscriptFiled Notice from Court Reporter. Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: February 5, 2020 and June 30, 2020. (SC)21-08295




04/15/2021BriefFiled Respondent's Answering Brief. (SC)21-10948




05/17/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: June 1, 2021. (SC)21-14148




06/01/2021MotionFiled Appellant's Motion for Extension of Time to File Reply (First Written Request). (SC)21-15582




06/08/2021BriefFiled Appellant's Reply Brief. (SC)21-16298




06/09/2021Order/ProceduralFiled Order. Appellant has filed a motion for a second extension of time to file the reply brief. The motion is granted.  The reply brief was filed on June 8, 2021.  (SC)21-16531




06/09/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/21/2021Order/ProceduralFiled Order of Limited Remand. Having considered James' arguments on appeal and the appellate record, we conclude that the interests of judicial economy and efficiency warrant a limited remand. We remand the matter for the limited purpose of allowing the district court to enter an order that includes its findings supporting termination. District court's written order due: 30 days. fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  (SC)21-27258




10/14/2021Order/IncomingFiled District court order. Certified copy of the Amended Order Terminating Parental Rights filed October 13th. 2021 in district court. (SC)21-29507




11/16/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/LS/MG  (SC)21-32900





Combined Case View